DETAILED ACTION
The amendment filed on 07/22/2022 has been entered and fully considered. Claims 1-4, 6, 8-13 and 15-22 are pending, of which claim 1-2 are amended, and Claims 20-22 are newly added.

Response to Amendment
In response to the amendment, the examiner raises new ground of rejection over the prior art.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8-9, 12-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikaze et al. (Analytical Chemistry, 2017, IDS) (Nihikaze).
Regarding claim 1, Nishikaze teaches a method for preparing a sample comprising a glycan (abstract), the method comprising:
performing a lactonization reaction in which at least a part of sialic acids (α2,3-linked sialic acid) included in the glycan is lactonized (Fig. 1, page 2356, par 1, 2); and
performing an amidation reaction in which lactones of lactonized sialic acids are amidated through addition of an amidation reaction solution to the sample, wherein the amidation reaction solution comprises ammonia, an amine (methylamine) or and a salt thereof is reacted with the lactonized sialic acids, (Fig. 1, page 2356, par 1, 5),
wherein 
the amine is a primary amine (methylamine) (Fig. 1, page 2356, par 5); and
in the lactonization reaction, at least one selected from the group consisting of a2,3-sialic acid, a2,8-sialic acid, and a2,9-sialic acid among the sialic acids is lactonized (Fig. 1, page 2356, par 2).
Nishikaze teaches that “Methylamidation using PyXOP (PyAOP or PyBOP) + N-MM appeared directly convert lactonized α2,3-sialic acids to their methylamide form” (page 2356, par 5), Thus, Nishikaze fairly suggests that alternatively, an operation that reacts the sample with a dehydration condensation agent is not performed after the addition of the amidation reaction solution to the sample.
Nishikaze does not specifically teach that pH of the amidation reaction solution is 7.7 or higher. However, Nishikaze teaches that the amidation reaction use methylamine as reagent. Methylamine is a weak base. Therefore, it is more likely that the pH of the amidation reaction solution is 7.7 or higher.
Nishikaze does not specifically teach that wherein the concentration of ammonia, an amine, or a salt thereof in the amidation reaction solution is 0.5 M or more. However, the court has held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, in the amidation reaction, lactonized sialic acids reacts with methylamine to open the lactone ring and form a product (Nishikaze, Fig. 1). One of ordinary skill in the art would have recognized that according to the rate law or rate equation for a chemical reaction: the reaction rate depends on the concentration of reactant, in this reaction, methylamine. When the concentration of methylamine increases from 1% to 2% (0.64 M), the rate of reaction will increase accordingly. Therefore, it would have been obvious to one of ordinary skill in the art to increase the concentration of methylamine from 1% to 0.5 M or more, in order to increase the reaction rate and save time. The result is predictable, and therefore, the range optimization is not inventive.
Regarding claim 2, Nishikaze teaches that the method further comprising:
removing lactonization reaction solution from the sample after the lactonization reaction (Fig. 1, page 2356, par 5).
Regarding claim 3, Nishikaze teaches that wherein:
only contacting the sample with the amidation reaction solution is performed for the amidation reaction (Fig. 1, page 2356, par 1, 5).
Regarding claim 4, Nishikaze does not specifically teach that wherein:
the amidation reaction solution does not include a dehydration condensation agent that is reacted with the lactones. However, Nishikaze teaches that the effect of a dehydration condensation agent in the amidation reaction is to improve the methylamidation efficiency (page 2356, par 5). Therefore, Nishikaze fairly suggests to a person skilled in the art that a dehydration condensation agent is an optional agent, and can be omitted in the amidation reaction solution.
Regarding claim 6, the extent of a chemical reaction depends on the reaction duration time. Thus, it would have been obvious to one of ordinary skill in the art to optimize the time during which the sample is in contact with the amidation reaction solution for the amidation reaction by routine experimentation.
Regarding claim 8, Nishikaze teaches that wherein the amine includes an alkyl group (methyl) (Fig. 1, page 2356, par 5).
Regarding claim 9, Nishikaze teaches that wherein the alkyl group is unbranched (methyl).
Regarding claim 11, Nishikaze fairly suggests that wherein pH of the amidation reaction solution is 8.0 or higher (alkali-driven) (page 2356, par 5).
Regarding claim 12, Nishikaze teaches that wherein in the lactonization reaction, at least a part of the sialic acids is lactonized through addition of a lactonization reaction solution to the sample, the lactonization reaction solution comprising a dehydration condensation agent that is reacted with the sialic acids included in the glycan (page 2356, par 2).
Regarding claim 13, Nishikaze teaches that wherein 
the lactonization reaction solution further comprises a nucleophilic agent (iPA) that is reacted with the sialic acids included in the glycan (page 2356, par 2);
the nucleophilic agent differs in mass from the ammonia or the amine (MA) used in the amidation reaction (page 2356, par 2, 5); and
a part (α2,3-) of the sialic acids is lactonized based on the linkage type of the sialic acid through addition of the lactonization reaction solution to the sample, and at least a part of the nucleophilic agent is linked to another part (α2,6-) of the sialic acids (Fig. 1, page 2356, par 2).
Regarding claim 15, Nishikaze teaches that wherein a2,3-sialic acid is lactonized and a2,6-sialic acid is linked to a part of the nucleophilic agent through addition of the lactonization reaction solution to the sample (Fig. 1, page 2356, par 2).
Regarding claim 16, Nishikaze teaches that wherein:
the sample is contacted with the amidation reaction solution in a state in which the sample is bonded to or adsorbed on a solid phase carrier (page 2355, par 1).
Regarding claim 17, Nishikaze teaches that wherein:
a solvent of the amidation reaction solution comprises an organic solvent (DMSO) (Fig. 1, page 2355, par 0).
Regarding claim 18, Nishikaze teaches an analysis method comprising:
preparing a sample by using the method for preparing a sample according to claim 1 (Fig. 1, page 2356, par 1); and
analyzing the prepared sample (page 2355, par 3).
Regarding claim 19, Nishikaze teaches that wherein:
the prepared sample is analyzed through at least one of mass spectrometry and chromatography (page 2355, par 3).
Regarding claim 20, Nishikaze teaches a method for preparing a sample comprising a glycan, the method comprising:
performing a lactonization reaction in which at least a part of sialic acids included in the glycan is lactonized (page 2356, par 2); and
performing an amidation reaction in which lactones of lactonized sialic acids are amidated through addition of an amidation reaction solution to the sample (page 2356, par 5),
and wherein:
the amine is a primary amine (page 2356, par 5); and
in the lactonization reaction, at least one selected from the group consisting of a2,3-sialic acid, a2,8-sialic acid, and a2,9-sialic acid among the sialic acids is lactonized (page 2356, par 2).
Nishikaze teaches that “Methylamidation using PyXOP (PyAOP or PyBOP) + N-MM appeared directly convert lactonized α2,3-sialic acids to their methylamide form” (page 2356, par 5), Thus, Nishikaze fairly suggests that alternatively, wherein the amidation reaction solution comprises ammonia, an amine (methylamine), or a salt thereof is reacted with the lactonized sialic acids to open lactone rings and amidate lactones of the lactonized sialic acids.
Nishikaze does not specifically teach that pH of the amidation reaction solution is 7.7 or higher. However, Nishikaze teaches that the amidation reaction use methylamine as reagent. Methylamine is a weak base. Therefore, it is more likely that the pH of the amidation reaction solution is 7.7 or higher.
Regarding claim 21, Nishikaze teaches that “Methylamidation using PyXOP (PyAOP or PyBOP) + N-MM appeared directly convert lactonized α2,3-sialic acids to their methylamide form” (page 2356, par 5), Thus, Nishikaze fairly suggests that alternatively, the amidation reaction solution does not include a dehydration condensation agent that is reacted with the lactones, and/or wherein an operation that reacts the sample with a dehydration condensation agent is not performed after the addition of the amidation reaction solution to the sample.
Regarding claim 22, Nishikaze teaches that wherein the lactone rings of the lactonized sialic acids are opened by aminolysis, and do not require hydrolysis (page 2356, par 6).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikaze et al. (Analytical Chemistry, 2017, IDS) (Nihikaze) in view of Cho et al. (Journal of Organic Chemistry, 2009) (Cho).
Regarding claim 10, Nishikaze does not specifically teach that wherein the amine includes at least one of an allyl group and a hydroxy group. However, Cho teaches ethanolamine as the amine for lactone amidation (page 1549, par 2).  At time before the filing, it would have been obvious to one of ordinary skill in the art to select ethanolamine as the amine agent for lactone amidation, because the selection is based on its suitability for the intended use.

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Nishikaze teaches that lactone ring-opening is performed by using “aqueous methylamine solution (MA (aq)) for alkali-driven lactone cleavage,” which a person of ordinary skill in the art would understand is lactone ring-opening through hydrolysis. See page 2356, right column, last paragraph, and Figure 1. Next, the carboxy-group generated by hydrolysis is reacted with methylamine in the presence of a dehydration condensation agent to form amide during the 2" alkylamidation reaction. See Figure 1, 2™ alkylamid reaction depicted above. Accordingly, the Office Action incorrectly states at page 3 that Nishikaze teaches that “in the amidation reaction, lactonized sialic acid reacts with methylamine to open the lactone ring and from a product (Nishikaze, Fig. 1)” because Nishikaze does not perform ring-opening during the amidation reaction. Rather, Nishikaze first hydrolyzes the lactone, and then reacts the hydrolyzed lactone with methylamine in the second amidation reaction in the presence of a dehydration condensation agent” (remark, page 7).
This argument is not persuasive. It is well-established that a reference is not limited to its preferred embodiments. Merck & Co. v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). Instead, all disclosures therein must be evaluated for what they would have fairly suggested to one of ordinary skill in the art. In re Boe, 355 F.2d 961,965 (CCPA 1966). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). In this case, Nishikaze teaches that “Methylamidation using PyXOP (PyAOP or PyBOP) + N-MM appeared directly convert lactonized α2,3-sialic acids to their methylamide form” (page 2356, par 5), Thus, Nishikaze fairly suggests that alternatively, an operation that reacts the sample with a dehydration condensation agent is not performed after the addition of the amidation reaction solution to the sample.

Applicant argues that “Moreover, Applicant also maintains that Nishikaze does not teach or suggest that “the concentration of ammonia, an amine, or a salt thereof in the amidation reaction solution is 0.5 M or more,” and that the pH of the amidation reaction solution is 7.7 or higher.” The Office Action alleges that it would be routine optimization to “increase the concentration of methylamine from 1% to 0.5M or more, in order to increase the reaction rate and save time.” However, a person of ordinary skill in the art would not only consider reaction rate, but also linkage specificity and generation of byproducts in designing the reaction process, which may also be influenced by changing reactant concentrations. Nishikaze does not provide any guidance for what effect changing the concentration of the primary amine reactant will have on linkage specificity and generation of byproducts in addition to reaction rate. Accordingly, there is no reason or motivation to change the concentration of methylamine of 1% as suggested by Nishikaze.” (remark, page 9).
This argument is not persuasive. A finding of obviousness does not require certainty. See, e.g., In re O'Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988) ("Obviousness does not require absolute predictability of success .... all that is required is a reasonable expectation of success."). Further, "obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797